Title: To John Adams from James McHenry, 17 December 1799
From: McHenry, James,Stoddert, Benjamin
To: Adams, John



ca. 17 Dec. 1799

We have examined the papers in relation to Mr. Pintard, in the hands of the Secretary of State, including his exculpatory letters to the President, and to the Secretary of State.
It appears that Mr. Pintard while acting as Consul, carried on trade with parts of the Dominions of the Emperor of Morocco, at that time in Zebullion, and that he persisted in this trade after our Minister Mr. Humphreys had given notice, that the Emperor of Morocco had determined to consider such conduct in the Citizens of the United States, as cause of War, against the United States, thereby risking the Peace of his Country, contrary to his Duty not only as an Officer of the United States, but as a Citizen.
Mr. Pintards conduct appears to have been greatly reprehensible, considering his official situation, in covering as American, the property belonging to the subjects of Nations at War, particularly in the Trade to Cadiz, during the blockade of that place by the British.
We therefore take the liberty of advising, that Mr. Pintard be not appointed Consul for Malaga, and to add our opinion, that he ought not to be continued Consul at Madeira.


James McHenryBen Stoddert